Citation Nr: 1714281	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  14-04 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for a right hip disability, and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1975 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction resides with the RO in Cleveland, Ohio. 

The Veteran was afforded a hearing before a Decision Review Officer in November 2014.  He was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in February 2014.  Both of the hearing transcripts are associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a November 2014 writing to the RO, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim of service connection for tinnitus.

2.  A November 1998 Board decision denied entitlement to service connection for a right hip disability and the decision became final based on the evidence then of record. 
 
3.  The additional evidence received since the November 1998 Board decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a right hip disability.

4.  The evidence is at least in equipoise as to whether the Veteran's right hip disability is caused by his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the denial service connection for tinnitus have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The November 1998 Board decision denying service connection for a right hip disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2016).
 
3.  The criteria to reopen the claim of service connection for a right hip disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 3.156(a) (2016).

4.  Affording the Veteran the benefit of the doubt, the criteria for service connection for a right hip disability have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, in November 2014 writing the Veteran withdrew his claim of service connection for tinnitus.  Similarly, at the February 2017 Board hearing the Veteran notified the undersigned that he wanted to withdraw his appeal regarding service connection for tinnitus.  A written transcript of the hearing was associated with the claims file.  Both the withdrawals were received by VA prior to the issuance of a final decision as to this issue.  The Board thus finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.

New and Material Evidence 

RO decisions become final one year from the date of the letter accompanying the decision in the absence of clear and unmistakable error, and are not subject to revision except on receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 5109A(a), 5110(a) (West 2014); 38 C.F.R. § 3.156(b) (2016).  Board decisions are final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a) (2016).

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014).  Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 3.156(a) (West 2014). 

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In a November 1998 decision, the Board denied service connection for a right hip disability.  The Veteran did not file a notice of appeal to the Court of Appeals for Veterans Claims.  Accordingly, the November 1998 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Since the November 1998 Board decision denying service connection for a right hip disability, the Veteran has submitted a private occupational evaluation dated October 2014 and a January 2017 private treatment note of Community Health Services.   Both provide a positive nexus opinion regarding the relationship between his service-connected left knee disability and his claimed right hip disability.  This evidence is new, as it was not available and was not considered when the case was adjudicated in November 1998.  It is material because it suggests the Veteran's right hip disability is caused and/or aggravated by his left knee disability.  As such, new and material evidence has been received and the claim is reopened. 

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Facts and Analysis - Right Hip

The Veteran asserts that his right hip disability is due to his service-connected left knee disability.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  He filed the underlying claim in July 2010.  He has current diagnoses of both a left knee disability and a right hip disability.  In order to establish secondary service connection for the right hip, the remaining element needed is a medical nexus between the left knee disability and the right hip disability.  In this regard, there are several medical opinions of record. 

A private occupational evaluation dated October 2014 reflects that the Veteran was interviewed at length and physically examined.  The provider noted that the Veteran ambulated abnormally with a stiff and limping gait, favoring his left leg.  The provider opined that the Veteran's right hip complaints were strongly affected by his long-standing and ongoing left knee dysfunction. 

He received a VA hip examination in February 2016.  The examiner opined that the Veteran's mild to moderate hip joint osteoarthritis was related to his non-service-connected lumbosacral spine disability and associated right lower extremity radiculopathy.  Further, the examiner opined that the Veteran's bilateral hip disabilities were likely the result of his age and long occupational history of working on a garbage truck and as a truck driver and not a result of his altered gait (which was related to his left knee).  

A January 2017 private treatment note of Community Health Services reflects that the provider agreed that the Veteran's right hip disability was related to his altered gait, which was a result of his chronic left knee issues. 

The Board finds that the evidence of record is in equipoise as to whether the Veteran's right hip disability is caused or aggravated by his service-connected left knee disability.  Although there is additional evidence in the claims file germane to the issue at hand, including evidence that would frustrate the Veteran's claim, this evidence does not shift the Board's finding that the evidence is in equipoise.  As a result of the foregoing, service connection for the right hip disability is warranted as secondary to the service-connected left knee disability. 


ORDER

The appeal of a claim of service connection for tinnitus is dismissed.

New and material evidence having been received, the claim seeking service connection for a right hip disability is reopened. 

Service connection for a right hip disability is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


